842 F.2d 331
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roscoe W. FIELDS, Sr., Plaintiff-Appellant,v.MARTIN MARIETTA, INC., and Manufacturers HanoverCorporation, Defendants-Appellees.
No. 87-5994.
United States Court of Appeals, Sixth Circuit.
March 18, 1988.

Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
This pro se plaintiff appeals the district court's summary judgment dismissing his petition for declaratory judgment and damages filed pursuant to the Declaratory Judgment Act, 28 U.S.C. Sec. 2201.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff claimed that the defendants had wrongfully withheld monies totaling $54,618.43 from his wages and employee savings account.  In addition to this petition, Fields filed a mechanic's lien under Tenn.Code Ann. Sec. 66-11-101 against property used by Martin Marietta, Inc. but owned by the United States government.


3
The district court conducted a hearing on the defendants' motion for summary judgment.  Finding that defendant, Martin Marietta, Inc. owed no wages to the plaintiff and that the plaintiff had failed to state a claim upon which relief could be granted against either defendant, the district court granted summary judgment.  The lien was likewise released.


4
Upon review, we conclude that the district court properly granted summary judgment to the defendants for the reasons stated during the hearing held on March 19, 1987.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106 S.Ct. 2505, 2512 (1987).


5
Accordingly, we affirm the judgment of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.